Citation Nr: 1741650	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a partial loss of the right ear.

2. Entitlement to a compensable rating for a laceration of the right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to August 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In May 2015, the Board remanded the matter of the rating for the right middle finger laceration for additional development and the matter of entitlement to service connection for a partial loss of the right ear for initial de novo review by the Agency of Original of Jurisdiction (AOJ).  [The May 2015 Board decision also denied an effective date prior to April 8, 2008 for the award of service connection for posttraumatic stress disorder (PTSD), and that matter is no longer before the Board.]

The matter of entitlement to service connection for a partial loss of the right ear is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

From November 20, 2009, the Veteran's laceration of the right middle finger is reasonably shown to have been manifested by a loss of sensory perception that approximates a mild incomplete paralysis of the lower radicular group; at no time under consideration is the laceration of the right middle finger shown to have been manifested by symptoms or impairment consistent with or approximating moderate or severe incomplete paralysis, or complete paralysis of the lower radicular group.  

CONCLUSION OF LAW

The Veteran's right middle finger laceration warrants a 20 percent (but no higher) rating from November 20, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8699-8612 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background 

On November 20, 2009, the Veteran filed a claim for an increased rating for his service-connected laceration of the right middle finger.

On January 2010 VA examination, a laceration of the right middle finger was diagnosed.  The Veteran reported residual numbness.  On examination, there was a loss of sensory perception at the location of the scar.  The right fingertips could approximate the proximal transverse crease of the palm.  There was no gap between the right long finger and the thumb while attempting to oppose the fingers.  The range of motion of the right long finger was within normal limits.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran reported he had worked as a truck driver and stopped driving continuously because of pain in his hands, but did not report he was unable to keep working. 

February 2011, August 2011, and February 2012 VA neurology consultation reports note finger strength was normal.   
At the March 2015 Board hearing, the Veteran reported he had painful neuropathy in his right middle finger.  He stated he was able to move the finger, but that it did not bend like it's supposed to.  

On June 2015 VA examination, a right middle finger laceration with a scar was diagnosed.  The Veteran reported intermittent discomfort and numbness.  He reported he works as a truck driver.  He reported a catching sensation in all his fingers after holding the steering wheel for extended periods.  He did not report flare-ups or any functional loss or functional impairment.  On examination, the examiner noted an abnormal range of motion of the right hand, but the recorded range of motion of the joints of the right longer finger were within normal limits.  There was no gap between the pad of the thumb and the fingers or between the right middle finger and the proximal transverse crease of the hand on maximal flexion.  There was no evidence of pain on use or of tenderness on palpation.  There was not additional functional loss or a reduced range of motion after repetitive testing.  The examiner opined he was unable to speculate whether the pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time without mere speculation because to do so would require observation over time.  Muscle strength testing of the right hand was normal.  There was no ankylosis of a finger joint.  He did have mildly impaired sensation to light touch on the right middle finger.  The examiner noted no catching, popping, or objective signs of tenderness or other impairment were observed.  The examiner also noted the scar was not painful or unstable.  The examiner opined the right finger disability did not impact on the Veteran's ability to perform any type of occupational task.  

On a separate June 2015 VA scar examination, a 3 cm, linear scar was diagnosed; the scar was flat and well-healed; it was not painful or unstable.  The examiner opined the right finger scar did not impact on ability to perform any type of occupational task.  





Legal Criteria

The Veteran's service-connected laceration of the right middle finger is currently rated 0 percent under 38 C.F.R. § 4.124a, Code 8699-8612 (by analogy to neuritis of the lower radicular group).

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience periods of time with multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period.  

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.

Under Code 8612, a 70 percent rating is warranted for complete paralysis of the lower radicular group of the major extremity.  Complete paralysis of the lower radicular group is described as all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand).  A 50 percent rating is warranted when there is severe incomplete paralysis of the lower radicular group; a 40 percent rating is warranted when the incomplete paralysis is moderate; and a 20 percent rating is warranted when the incomplete paralysis is mild.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" under Code 8612 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Code 5229, a 10 percent rating is warranted for limitation of long finger motion with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A 0 percent rating is warranted with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a.  

Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.    

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis  

On longitudinal review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds that from November 20, 2009, the Veteran's laceration of the right middle finger is reasonably shown to have been manifested by a loss of sensory perception that approximates impairment consistent with mild incomplete paralysis.  A loss of sensory perception was found on January 2010 and June 2015 VA examinations.  Under 38 C.F.R. § 4.124a, when the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or at most, the moderate degree.  Accordingly, the Board finds a minimum 20 percent rating is warranted under Code 8612 as the loss of sensation in the right middle finger is a sensory involvement that warrants the rating for mild incomplete paralysis.  

The Board further finds that at no time from November 20, 2009 is the Veteran's laceration of the right middle finger shown to have been manifested by symptoms or impairment consistent with or approximating moderate or severe incomplete paralysis, or complete paralysis of the lower radicular group so as to warrant an even higher rating under Code 8612. Under 38 C.F.R. § 4.124a, when the involvement is wholly sensory, the rating for incomplete paralysis should be at most the moderate degree.  The Board acknowledges the Veteran has reported his right finger disability is also manifested by intermittent discomfort and irregular movement.  However, on January 2010 VA examination, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  February 2011, August 2011, and February 2012 VA neurology consultation reports note finger strength was normal.  On June 2015 VA examination, muscle strength testing of the right hand was normal.  There was no evidence of pain or additional functional loss.  Catching, popping, or objective signs of other impairment were also not observed.  While the January 2010 and June 2015 VA examiners did not comment specifically on whether there was moderate incomplete paralysis of the lower radicular group, the Board concludes the findings made on objective examination clearly do not demonstrate impairment consistent with moderate incomplete paralysis.  The laceration of the right middle finger manifests in a loss of sensory perception, but not in impaired function of the finger or hand.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's right middle finger laceration warrants a rating in excess of 20 under Code 8612.

The Board considered the applicability of alternate diagnostic codes, but did not find any diagnostic Code that would provide for a rating in excess of 20 percent.  On June 2015 VA examination, the examiner specifically indicated that the Veteran's right middle finger scar was not painful or unstable so as to warrant a compensable rating under 7804.  In addition, limitation of motion that would warrant a compensable rating under Code 5229 is not shown.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's laceration of the right middle finger warrants a rating in excess of 20 percent.  

Significantly, ratings for extremities are also governed by the "amputation rule," which provides that the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Under Code 5154, amputation of the long finer warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Consequently, as a matter of law, a schedular rating in excess of 20 percent may not be assigned for the Veteran's laceration of the right middle finger.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

An increased (to 20 percent, but no higher) rating is granted for the Veteran's right middle finger disability from November 20, 2009, subject to the regulations governing payment of monetary awards. 



REMAND

The Board finds that further development of the record is needed for a proper adjudication of the claim seeking service connection for a partial loss of the right ear.

The Veteran asserts he sustained a partial loss of the right ear in service.  An August 1984 service treatment record notes he received treatment for a laceration of his right ear caused by a human bite.  He has not been afforded a VA examination to determine the nature and likely etiology of any right ear disability other than hearing loss (e.g., missing part/scar).  An examination to ascertain whether he indeed has a right ear disability other than hearing loss (which is service-connected), and if so to determine its etiology, is necessary.

The case is REMANDED for the following:

1. The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology any right ear disability other than hearing loss.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each right ear disability (other than hearing loss) shown.

(b) Please identify the most likely etiology for each right ear disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active service, to include treatment for a human bite therein?

The examiner must include rationale with all opinions, to include comment on the evidence already in the record.

2. The AOJ should then review the entire record, and readjudicate the claim of service connection for a partial loss of the right ear.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


